EXHIBIT 3
                                                                                         JEFF FINE
                                                                              Clerk of the Superior Court
                                                                                    BY Ashley Hatch, DEWY
                                                                                 Date 04/12/2019 Time 14:50:03
                                                                             Description           Amount
                                                                                      CASED W2019-0%490 -
                                                                             CIVIL Kid COMPLAINT         333.00
               1
                                                                             TOTAL KENT                  333.00
               2                                                                      RecelPtIt 27157048
                 Jaburg & Willy P.C.
               3 3200 N. Central Avenue, 20th Floor
                 Phoenix, AZ 85012
               4 602.248.1000
               5 Kraig J. Marton, #003816
                    iumgaburgwik.com
               6
                 Jeffr A. Silence, #029143
               7 JXS(jaburgwilk.com
               8 Attorneys for Plaintiff

.13            9
                                                      SUPERIOR COURT OF ARIZONA
           2 10
           1
           :
-..."•••                                                     IN MARICOPA COUNTY
0 '2           11
           <
               12    Christina M. Madsen, an individual,              Case No.CV 2019-006490
               13                       Plaintiff,
                                                                      COMPLAINT
               14    v.

               15    City of Phoenix, a municipal corporation
                     and a governmental entity; Deborah
               16    Ostreicher, as an individual and in her
                     official capacity; and Michael Graci, as
               17    an individual and in his official capacity,
               18                       Defendants.
               19
                             Plaintiff Christina M. Madsen ("Madsen") alleges:
               20
                                                         PARTIES AND JURISDICTION
               21
                             1. Madsen is currently a citizen and resident of the State of North Carolina, but
               22
                    was at all relevant times was a citizen and resident of Maricopa County, Arizona.
               23
                             2. Defendant City of Phoenix (the "City") is a municipal corporation and a
               24
                    governmental entity of the State of Arizona. The City owns and operates the Phoenix
               25
                    Sky Harbor International, Goodyear and Deer Valley Airports (the "Airport").
               26
                    20271 -2027 1-000011DNFNIM P13445093.2
         1          3. Madsen is the former Deputy Director for Aviation Business and Properties
         2 working for the City-owned Airport (the "Aviation Deputy Director").
         3         4. Defendant Deborah Ostreicher, as an individual and in her official capacity
         4 acting on behalf of the City ("Ostreicher") is a citizen and resident of Maricopa County,
         5 Arizona, who, at all relevant times, was the Assistant Aviation Director of the Airport
         6 (the "Assistant Aviation Director").
         7          5. Defendant Michael Graci, as an individual and in his official capacity acting
         8 on behalf of the City ("Graci") is a citizen and resident of Maricopa County, Arizona,
    3 9 who, at all relevant times, was the Aviation Superintendent for Airline Affairs and Real
p-1-2
• I, l0 Estate of the Airport.
O       11         6.      All acts of the individual Defendants as alleged in this Complaint were

•       12 performed on some occasions as outside the scope of each's employment and on each
        13 defendants' own behalf, and on other occasions were performed on behalf of the City
        14 and in the course and scope of each's employment.
        15         7. Subject matter jurisdiction and venue are proper in this Court.
        16                                GENERAL ALLEGATIONS
                    8.   Before she was forced to leave in January 2019, Madsen had been the
        17
             Deputy Director for Aviation Business and Properties working for the City at the
        18
             Airport for nearly three years, since January 4, 2016.
        19
                    9.   During that time, Madsen excelled in every aspect of her work.
        20
                    10. Madsen was a model executive employee who consistently received high
        21
             marks and commendations for her work.
        22
                    11. Nevertheless, Madsen was disliked, obstructed and even harassed by her
        23
             superior, Defendant Ostreicher, the Airport's Assistant Aviation Director.
        24
    ,
                    12. Defendant Graci was hired by the City to work as Aviation Superintendent
        25
             for Airline Affairs and Real Estate on July 17, 2017.
        26
                                                          2
             13. Madsen was appointed as Graci's direct supervisor.
   2         14. Upon information and belief, Ostreicher and Graci were good friends.
    3        15. Graci touted his acquaintance and friendship with Ostreicher to Madsen,
   4 saying he had "a lot of friends" at the Airport, including Phoenix Aviation Advisory
   5 Board member Pete Gorriaz, almost immediately after his first day on the job.
   6         16. Within a few months of Graci's first day on the job, it became apparent to
   7 Madsen and others in the chain of command that his work performance was deficient,
   8 untimely and of poor quality.
   9         17. There were well-documented, multiple times Graci was talked to, warned
  10 about and reprimanded for his deficient performance and corrections of his work

fl 11 product from nearly the day he was hired to June 7, 2018, the day he was terminated.
  12         18. The City was at all relevant times well aware of Graci's retaliatory claims
  13 he made against the City and Madsen, including sex and sexual harassment and hostile
  14 working environment claims.

  15          19. Graci made these retaliatory claims as a final "parting shot" at Madsen just
  16 before he was terminated, as further set forth below.

  17         20. The City was at all relevant times also well aware of the circumstances and
  18 facts that fueled Graci's retaliatory claims against the City and Madsen well before the
   19 time he made them.
  20          21. This Complaint has been filed against Ostreicher, Madsen's superior, in part
  21 because of the multiple incidents and actions Ostreicher took to obstruct and interfere
   22 with her employment and apparent willingness to assist and protect Graci and the City's
   23 decision, through Ostreicher, to ignore and fail to take any action to address or resolve
   24 the formal complaints Madsen had previously made against Graci, including for sex
   25 harassment, insubordination and the hostile work environment both he and Ostreicher
   26 perpetuated.
       1         22. Ostreicher's interference and obstructive actions taken against Madsen or
       2 with regard to the performance of her work and her supervision of Graci include, but are
       3 not limited to the following events:
       4              A. During the course of Madsen's supervision of Graci, Graci targeted her
       5 for a series of inappropriate, insubordinate and express or implied sexist remarks.
       6                  (1) For example, on or about December 5, 2017, Madsen complained
       7 informally and made two written reported complaints of Graci's conduct to the City's
       8 HR Department and other executive employees in February and March 2018.
                                (a) Despite having received her complaints, the City never took
.3-2 9
   ;r , 10 any action against Graci or, to Madsen's knowledge, never conducted or even began an
   Bi". 11 appropriate or meaningful investigation of either of her reported complaints.
   Q
OC
         12                    (b) Upon information and belief, Ostreicher acted individually
      13 and in her official capacity as Madsen's superior to "bury" these reported complaints
      14 against Graci.
      15              B. Ostreicher protected and treated Graci differently and with deference in

      16 all matters that pertained to him.
      17                  (1) For another example, Graci was terminated on or about June 7,
      18 2018, while he was on probationary status.
      19                        (a)   The termination process, however, was in process while he

      20 was on probationary status until Ostreicher sabotaged the City's progressive discipline
      21 process in order to allow him to make that claim as one of many against the City that he
      22 would not have had absent the policy violation.
      23              C. On the day that Graci was terminated, Ostreicher did the following:

      24                   (1) Ostriecher went to the City's HR offices and inappropriately, and

      25 without any prior notice to Madsen, Graci's initial supervisor, demanded to know why
      26
                                                       4
       1 she had not been consulted to approve the paperwork for his termination, thus in this
       2 situation and others, undermining Madsen's authority in the matter.
       3                     (2) Ostriecher took steps to make sure she had undermined Madsen's
       4 authority by making demand in a loud voice to HR Manager Janice Pitts in an open area
       5 where she could be sure many others would hear her.
       6                     (3) Ostriecher made further false and defamatory comments to Ms.
           Pitts to the effect that Madsen had not handled Graci's termination appropriately.
       7                D.     Several days after Graci's termination, Ostreicher did the following:
           9                (1) Upon information and belief, Ostriecher made comments to
1—.1 3
     (>4. 10 Madsen's direct supervisor, Charlene Reynolds, that, or with words to the effect that,
('4 11 "this is not over," referring to Graci's termination.
      12                         (a) Ostreicher's words were a threat aimed at Madsen.

      13                     (2) Ostriecher sabotaged and interfered with the normal Airport chain

      14 of command for the coordination of air service coordination projects and eliminated
      15 conferring directly with Madsen about questions for board and council briefings.
      16                          (a) For example, but without limitation, Ostreicher would often

      17 coordinate multiple projects directly with Madsen, but, after Graci made his complaint
      18 against the City and Madsen in early May 2018, she stopped that practice and retaliated
      19 against Madsen by eliminating and going around her when making key decisions that
      20 required her input.
      21                     (3) Ostriecher further sabotaged, interfered with and retaliated against

      22 Madsen in the performance of her duties to supervise and oversee all Air Service
      23 Development Coordination.
      24                          (a) For example, Ostreicher instructed Madsen's staff to only

      25 talk to Tyler Maheu and, by necessary implication, to not talk to Madsen regarding Air
      26 Service Development.
                                                         5
       1                  (4) Ostriecher further sabotaged, interfered with and retaliated against
       2 Madsen in the performance of her duties to supervise and oversee issues relating to
       3 Planning and Environmental coordination.
      4                        (a)   Specifically, but without limitation, Jordan Feld, who was a
       5 direct report to Ostreicher and a peer to Madsen, began giving directions to Madsen's
      6 managers without her involvement.
      7                        (b)   Mr. Feld thereafter also became increasingly condescending
       8 to Madsen.
       9                  (5) Ostriecher further sabotaged, interfered with and retaliated against
      10 Madsen in the performance of her duties to participate in and contribute to Board and

L.)< 11 City Council briefings on Business and Properties Transactions.
     12                       (a) Specifically, but without limitation, Ostreicher making calls
      13 and sending text messages to Madsen had been a common and frequent occurrence.
      14 Those frequent communications significantly diminished beginning in late February
      15 2018, almost immediately after Madsen had begun to discipline Graci.
      16                  (6) On October 19, 2018, in an Aviation Director staff meeting,
      17 Ostreicher led the meeting. During that meeting, Janice Pitts, HR Manager, said that
      18 Victoria Torrihilon, Legal HR, was moving to a different legal section.
      19                       (a) At that moment, Ostreicher looked at Madsen and told

      20 everyone in attendance that, or with words to the effect that, "Victoria needed a break
      21 from HR issues."
      22                       (b) Ostreicher's words, as she smiled and chuckled, implied that

      23 Madsen was the reason why Victoria needed a break.
      24         23. Graci's bullying, intimidation, sex discrimination and sexual harassment

      25 that were directed at Madsen and/or created a hostile work environment include, but are
      26 not limited to the following events:
                                                      6
         1                 A. On or about February 5, 2018, Beth Benton, the Airline Station
         2 Manager for Spirit Airlines, an important Airport tenant, called Ostreicher to complain
         3 about Graci rude and sexist treatment of her.
        4                    (1) Ostreicher referred the matter to Madsen and Tyler Maheu to
         5 handle.
         6                    (2) When confronted, Grad told Madsen that he wanted to call Ms.
         7 Benton and asked her (Madsen) to stay out of it.

                              (3) Madsen declined Grad's request and called Ms. Benton herself on
        9    February 6, 2018.
•--F2
   10                         (4) Ms. Benton complained that Graci had been condescending and
 E
o 11
   F;        rude to her, had called her a liar, and had asked her to "do favors" for the other airlines.
        12 She said she did not want to work with him anymore.
        13                      (5) Madsen conveyed her conversation with Ms. Benton to Grad.
        14                      (6) Graci denied what Ms. Benton had said about him and was upset
        15 and loud.
        16                      (7) Grad called Ms. Benton a "bitch," asexually derogatory insult.
        17                      (8) Madsen felt threatened and intimidated and was offended by his
        18 words and behavior, and she told him so.
        19                      (9) Madsen reasonably viewed his words and behavior as harassing
        20 and chauvinistic based on her gender with unwelcomed sexual overtones.
        21                      (10) Madsen reported the incident with Graci to Airport HR, but, to

        22 her knowledge, HR did absolutely nothing about her complaint.
        23                 B.     Graci's behavior toward Ms. Benton did not get any better as of May

        24 7, 2018, when Ms. Benton again wrote to Madsen to again complain about it.
        25                      (1) Madsen referred the matter to HR, and, once again, to Madsen's

        26 knowledge, HR did absolutely nothing about her complaint.
        1                C.    On or about March 22, 2018, Madsen witnessed an incident in which
       2 Graci made a rude and undeserved comment to Christy Gomez about changing meeting
       3 rooms.
       4                      (1) Graci inexplicably was furious and yelled at Ms. Gomez in front
        5 of Madsen and other Airport management and staff members.
       6                      (2) Madsen met with Graci in order to convey her conversation with
            Ms. Gomez.
        8                     (3) Graci was rude to Madsen in that conversation.
                              (4) In that conversation, Madsen asked Graci about his relationship
       9
   E. 10    with Ms. Fusco.
—E
L B. 11                       (5) Graci became angry and yelled at Madsen with words to the effect
C4 <
       12 that: "I knew you were going to do this! Nothing is going on and it is none of your
       13 business what I do outside of work ... none ofyour f***ing business!"
       14                     (6) Grad also threatened Madsen, accusing her of using him as a
       15 "recruiting tool and now I'm not as good as you!" or words to the effect.
       16                     (7) Graci screamed at Madsen with words to the effect that: "I'm

       17 going to HR right now!" and stormed out of her office.
       18                     (8) Madsen felt threatened and intimidated and was offended by

       19 Grad's words and afraid of his behavior, which she considered to be harassing and
       20 chauvinistic based on her gender with unwelcomed sexual overtones.
       21                     (9) Madsen reported the incident to Airport HR, but, again, to her

       22 knowledge, HR did absolutely nothing about her complaint.
       23                D. On or about March 27, 2018, Madsen met with Grad to continue

       24 their discussion about his treatment of Christy Gomez.
       25
       26
                                                        8
          1                     (1) In that meeting, Graci accused Madsen of "protecting Christy,"
          2 saying that, or with words to the effect that, he was "done with Christy" and that
          3 Madsen was "threatening him."
          4                     (2) Grad also threatened Madsen with words to the effect that he had
          5 "a lot of friends here" and, unbelievably, said Madsen was treating Ms. Gomez
          6 differently because she was female.
          7                      (3) In this confrontation, when Madsen asked Graci about his long-
          8 standing uncompleted projects, he snapped back at her that, or with words to the effect
         9 that, "I owe you nothing!"
1-17,1
         10                      (4) Graci also accused Madsen with a condescending grin and
     E
L)       11 words to the effect that the incident between him and Ms. Gomez had occurred, "and
         12 yet, [she] did nothing about it."
         13                      (5) Madsen told Graci she wanted to meet with him and Airport HR
         14 about his behavior and threats.
         15                      (6) Graci told her that, or with words to the effect that, she was to

         16 "come prepared, as I will be protecting myself."
         17                E.    On or about March 29, 2018, Madsen was so alarmed that she went

         18 to Janice Pitts, the Airport HR Manager, to make a more formal discrimination and
         19 harassment complaint against Graci.
         20                      (1) Madsen told Ms. Pitts she felt "uncomfortable" and "unsafe"

         21 around Grad, that he was intimidating and threatening, that he created a hostile work
         22 environment for her and other female staff and customers, and that she was concerned
         23 about being alone with him.
         24                       (2) Madsen asked Ms. Pitts for an HR representative to accompany

         25 her when she presented a long in-the-works PMG to him, but Pitts told her that, or with
         26 words to the effect that, "HR doesn't do that."
                                                         9
         1                     (3) Once again, to Madsen's knowledge, HR did absolutely nothing
             about her complaint.
         3                F. On or about April 3, 2018, Madsen and Ms. Pitts met with Christy
         4 Gomez and Graci to discuss the issues raised by Ms. Gomez about Graci's behavior
         5 toward her.
         6                     (1) Gomez repeated exactly what she had told Madsen.
         7                     (2) Grad, on the other hand, did a complete 180 degree turn-around
         8 of what he had told Madsen, now saying that Ms. Gomez was "very smart" and did a
         9 "great job."
   ro
                               (3) Graci continued his behavior and harassment against Madsen
(5.F5   11 by, as Ms. Pitts has acknowledged, lying about the incident and purposely making
        12 Madsen and Ms. Gomez look foolish.
        13                G. On or about April 19, 2018, Tyler Maheu reported to Madsen that
        14 Graci was complaining and bad mouthing her to him (Maheu) about her giving
        15 directions to one of his (Graci's) staff members.
        16                     (1)   Maheu reported that Graci had screamed at him words, or
        17 words to the effect that, "Why the fuck should I not go to Charlene Reynold's [Assistant
        18 Aviation Director] office right now and complain about her?"
        19                     (2)   Madsen reported this incident to her supervisor, Ms, Reynolds,
        20 that same day.
        21                     (3)   Ms. Reynolds directed Madsen to finalize the memo of

        22 expectations for Graci and provide to her and HR for review.
        23                     (4)   Madsen completed the memo of expectation and provided a

        24 copy to Ms. Reynolds and Ms. Pitts on or about April 30, 2018 for their review prior to
        25 delivering to Graci.
        26
                                                        10
      1                     (5) On or about May 1, Ms. Pitts met with Ms. Ostreicher to review
     2 the memo of expectations prior to delivery to Graci.
      3                H. On or about May 2, 2018, Graci went to Ms. Pitts to complain that
     4 Madsen was sexually harassing him!
      5                     (1) Graci told Ms. Pitts there was no issue with Christy Gomez and
      6 that Madsen was bad mouthing Ms. Reynolds.
     7                      (2) Grad's deception was all too transparent to Ms. Reynolds, as
      8 she conveyed to Madsen at the time.
      9                     (3) Ms. Reynolds informed Madsen she would remove Grad from
Ra 10     her (Madsen's) direct supervision to Tyler Maheu that day.
     11         24.    After Graci submitted his May 2, 2018, complaint against her, Madsen
C4
     12 asked the City for a copy of his complaint because she wanted to make sure that HR
     13 was adequately protecting her regarding her previous complaints.
     14         25.    Ms. Reynolds told Madsen that she would provide a copy of the report

     15 regarding Grad's complaint, but that she needed to check with HR first.
     16         26.    The following day, Madsen asked for a copy of the report again and her

     17 request was refused.
     18          27.   Graci was eventually terminated for cause on June 7, 2018.
     19          28.   Graci noticed claims against the City and Madsen on August 24, 2018,

     20 including claims based on his sexual harassment claims against her.
     21          29.   Graci's claims against Madsen are offensive (in both senses of that word),

     22 discriminatory, retaliatory and without any possible merit.
     23          30.   Nevertheless, Madsen has been wrongfully involved in Grad's threatened

     24 lawsuit and, quite literally, has been shoved out the door by her employer due to the
     25 City's repeated failure to act upon her repeated complaints about Grad's sex-based
     26 words and behavior toward her and the hostile work environment and intolerable
                                              11
      1 working conditions she endured due to Grad and Ostreicher supporting him behind-the-
      2 scenes and sabotaging her (Madsen's) efforts to'supervise him.
      3                                   COUNT ONE
                             SEX DISCRIMINATION UNDER TITLE VII
      4                          (Against Defendant City of Phoenix)
      5         31.    Plaintiff alleges all prior allegations in this Complaint.
      6         32.    Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (Title
      7 VII) provides that it unlawful for an employer to refuse to hire or otherwise discriminate
      8 against an employee on the basis of sex. 42 U.S.C. § 2000e-2.
      9         33.    The City was Madsen's "employer" as that term is defined by Title VII,
    10 42 U.S.C. § 2000e(b).
--E
Og 11         34. Under Title VII it is unlawful for an employer "to discharge any
le
    12 individual, or otherwise to discriminate against any individual with respect to [her]
     13 compensation, terms, conditions, or privileges of employment, because of such
     14 individual's . . . sex." 42 U.S.C. § 2000e-2(a)(1).
     15         35.    Madsen belongs to a protected class (female) and has been subjected to
     16 adverse employment actions in violation of Title VII, as alleged.
     17         36.    The City discriminated against, and eventually constructively discharged,
     18 Madsen because of her sex in various ways, including, without limitation:
      19               A. Through the words and actions of Grad, which the City failed to
     20 abate or even investigate despite Madsen's repeated complaints about him.
     21                B. The City, through Ostreicher, expressly or by inaction or implication
     22 approved of, condoned and/or perpetuated Grad's conduct and baseless claims against
     23 Madsen.
      24
      25
      26
                                                       12
    1         37.       'lie City discriminated against, and eventually constructively discharged,
   2 Madsen by thus creating a hostile work environment, a Title VII claim that is actionable
    3 in its own right.
   4          38.       The City retaliated against Madsen for having complained about Graci
   5 and Ostreicher's approval, condonation and perpetuation of his unlawful actions.
   6          39.       The City knew, or should have known, about the unlawful discrimination,
   7 the sexual harassment and the hostile work environment alleged, but, despite Madsen's
   8 repeated complaints, failed and refused to take prompt and effective remedial action.
   9          40.       The City is directly and/or vicariously liable for Graci's and Ostreicher's
        acts and omissions alleged in this Complaint.

h" 11         41.       As a direct and proximate result of the City's discriminatory acts and
  12 omissions, Madsen has suffered damages that arise out of, without limitation, lost
  13 wages, lost career and career advancement opportunities, attorney fees and costs of
  14 defending herself from Graci's baseless claims made against her, and mental anguish,
  15 emotional distress, pain and suffering, humiliation, harm to reputation, and loss of
  16 enjoyment of life.
  17            WHEREFORE, Plaintiff seeks judgment against Defendant the City as follows:
   18                   A.     Her damages in an amount to be proved at trial;
   19                   B.     An award of her attorney fees and costs; and

   20                   C.     Such other such relief as seems just and proper.

   21                                   COUNT TWO
                      SEX DISCRIMINATION IN VIOLATION OF 42 U.S.C. § 1983
   22                               (Against All Defendants)
   23           39.     Madsen incorporates by reference all above allegations as if fully set forth
   24 herein.
   25
   26
                                                      13
      1         40.    The City, by and through the conduct of Graci and Ostreicher, repeatedly
      2 subjected Madsen to unlawful discrimination, harassment and retaliation, as well as a
      3 hostile work environment, and failed and refused to act in response to her repeated
      4 complaints about Graci's unabated words and actions in violation of the Fourteenth
      5 Amendment of the United States Constitution.
      6         41.    The City itself and Grad and Ostreicher as City employees, acted under
      7 color of state law at all relevant times.
      8         42.    As a direct and proximate result of Defendants' conduct, Madsen has been

      9 damaged by being prevented from advancing her career and earning a higher salary than
Rill)     she earns now upon mitigating her damages, has lost wages, benefits and prestige, and

O    11 has suffered mental anguish, emotional distress, pain and suffering, humiliation, harm to
le
     12 her reputation and loss of enjoyment of life.

     13         WHEREFORE, Madsen seeks judgment against Defendants the City and Ms.
     14 Ostreicher, individually and in her official capacity, for the following relief:
     15                A.      Entry of an Order granting appropriate injunctive relief, including,

     16 without limitation:
     17                       . (1) Ordering the City to expunge all negative references in

     18 Madsen's personnel file or any other file or record that pertains to her performance of
     19 her former employment with the City;
     20                        (2) Ordering the City to give only favorable, or at a minimum

     21 neutral, references regarding her performance of her former employment with the City
     22 to any prospective employee of Madsen who asks;
     23                        (3) Ordering the City to adopt meaningful and effective policies

     24 against sex discrimination and harassment in the workplace that comply with the law;
     25
     26
                                                        14
      1i                      (4) Ordering the City to meaningfully and effectively respond to
     2 and investigate employee complaints about sex discrimination and harassment in the
     3 workplace;
     4                        (5) Ordering the City to provide meaningful and effective training
     5 concerning sex discrimination and harassment in the workplace to all of its current and
     6 prospective managers, supervisors and employees;
                              (6)   Enjoining the City and Ostreicher to cease and desist from
      8 continuing to discriminate, harass or retaliate against Plaintiff or any other employee on
      9 the basis of sex and from maintaining a hostile work environment;
    10                 B.     An award of her attorney fees and costs; and
                       C.     Such other such relief as seems just and proper.
C4 < 11                             COUNT THREE
     12
            SEX DISCRIMINATION IN VIOLATION OF A.R.S. A.R.S. § 41-1463(B)(1)
    13                     (Against Defendant City of Phoenix)
     14         43. Madsen incorporates by reference all above allegations as if fully set forth
     15 herein.
     16         44. The City, by and through the conduct of Graci and Ostreicher, repeatedly
     17 subjected Madsen to unlawful discrimination, harassment and retaliation, as well as a
     18 hostile work environment, and failed and refused to act in response to her repeated
     19 complaints about Graci's unabated words and actions in violation of the Arizona Civil
     20 Rights Act (the "ACRA").
     21           45. The ARCA provides in pertinent part:
     22                 B. It is an unlawful employment practice for an employer:
     23                     1. To fail or refuse to hire or to discharge any
                            individual or otherwise to discriminate against any
     24                     individual with respect to the individual's
                            compensation, terms, conditions or privileges of
     25                     employment because of the individual's ... sex ....
     26
                                                     15
      1 A.R.S. § 41-1463(B)(1).
      2         46.     The ACRA is modeled after, and is generally identical to and interpreted
      3 and applied in conformity with, Title VII.
      4         47.     As a direct and proximate result of Defendants' conduct, Madsen has been
      5' damaged by being prevented from advancing her career and earning a higher salary than
      6 she earns now upon mitigating her damages, has lost wages, benefits and prestige, and
      7 has suffered mental anguish, emotional distreis, pain and suffering, humiliation, harm to
      8 her reputation and loss of enjoyment of life.
                 WHEREFORE, Madsen seeks judgment against Defendant City of Phoenix for
.171, 9
      10 the following relief:
o g 11                  A.    Her damages in an amount to be proved at trial;
C4.4
     12                 B.     An award of her attorney fees and costs; and
     13                 C. • Such other such relief as seems just and proper.
     14                                      COUNT FOUR
                                    CONSTRUCTIVE DISCHARGE
     15                            (Against Defendant City of Phoenix)
     16           48.   Madsen incorporates by reference all above allegations as if fully set forth
     17 herein.
     18           49.   Due to the City's conduct alleged herein, Madsen was forced to work in a
     19 hostile work environment because of, or perhaps despite, the discrimination, harassment
     20 and retaliation, such that, because of such outrageous conduct and because the work-
     21 place had become so difficult and unpleasant that no reasonable employee would have
     22 tolerated it, she thus felt compelled to resign from her position with the City.
     23           50.   Madsen has timely served the notice required by A.R.S. § 23-1502. The
     24 City failed to remedy the intolerable conditions of her employment within the required
     25 15-day period.
     26
                                                        16
            1          51.      Accordingly, by law, Madsen has been constructively discharged, and
            2 therefore wrongfully terminated without cause under Arizona law and public policy,
            3 from the City's employ as of January 4, 2019.
            4         52.       As a direct and proximate result of the City's conduct, Madsen has been
            5 damaged by being prevented from advancing her career and earning a higher salary than
           6 she earns now upon mitigating her damages, has lost wages, benefits and prestige, and
           7 has suffered mental anguish, emotional distress, pain and suffering, humiliation, harm to
            8 her reputation and loss of enjoyment of life.

.a.2 9                WHEREFORE, Madsen seeks judgment against Defendant City of Phoenix for
      is 10 the following relief:
      P.   11                   A.    Her damages in an amount to be proved at trial;
C:4
           12                   B.    An award of her attorney fees and costs; and
           13                   C.     Such other such relief as seems just and proper.
           14                                    COUNT FIVE
                                INTENTIONAL INTERFERENCE WITH CONTRACT
           15                          AND CONTRATUAL RELATIONS
                                         (Against Defendant Ostreicher)
           16
                          53.   Madsen incorporates by reference all above allegations as if fully set forth
           17
                herein.
           18
                          54.   Madsen had a contractual employment relationship with the City.
           19
                          55.   The existence of that relationship and contract was known to Ostreicher.
           20
                          56. By her actions described herein, Ostreicher intentionally interfered with
           21
                that relationship and contract, thus causing the City to breach her contract.
           22
                          57.   Ostreicher's acts and omissions were improper, were accomplished for an
           23
                improper purpose, and were in no way justified.
           24
                          58. Ostreicher's acts and omissions were not only improper, they were
           25
                outrageous by current prevailing social standards and were motivated by spite, ill will,
           26
                                                              17
 1 hatred and evil intent, thus entitling Madsen to an award of punitive damages in such
 2 amount as the Court or a jury may award at trial.
 3         59. As a direct and proximate result of the City's conduct, Madsen has been
 4 damaged by being prevented from advancing her career and earning a higher salary than
 5 she earns now upon mitigating her damages, has lost wages, benefits and prestige, and
 6 has suffered mental anguish, emotional distress, pain and suffering, humiliation, harm to
 7 her reputation and loss of enjoyment of life.
 8         WHEREFORE, Madsen seeks judgment against Defendant Ostreicher for the
 9 following relief:
10                 A.     Her damages in an amount to be proved at trial;
1I                 B.     An award of punitive damages;
12                 C.     An award of her attorney fees and costs; and
13                 D.     Such other such relief as seems just and proper.
14                                       COUNT SIX
                                       DEFAMATION
15                                 (Against Defendant Grad)
16           60. Madsen incorporates by reference all above allegations as if fully set forth
17 herein.
18           61. By her actions described herein, Grad published statements, insinuations
19 and innuendo to third persons including, without limitation, to the City, to Ostreicher
20 and to Madsen's fellow City employees.
21           62. Grad's statements, insinuations and innuendo to third persons alleged
22 herein include, without limitation:
23                A. On or about December 5, 2017, Madsen complained informally and
24 made two written reported complaints of Graci's conduct to the City's HR Department
25 and other executive employees in February andMarch 2018.
26
                                                   18
 1                  (1) The conduct Madsen complained to the City about included
 2 Graci's statements and innuendos falsely made to Christy Gomez, Alice Bimrose,
 3 Stephen Vital, Tom Ramson, Richard Russell, Melissa Ibarra, Keenan English, Edward
 4 Faron, Ann Fusco, Clifton Looper, Kyle Binder, Mara Kelly, Deborah Ostreicher, Mike
 5 Miller, Southwest Station Manager, David J. Anderson (DJ), American Airlines.
 6                  (2) Such statements and innuendo included, without limitation, that,
 7 or words to the effect that:
 8                        (a) Madsen was not qualified to do the job of Deputy Aviation
 9 Director;
10                        (b) Madsen was sexually harassing Grad; and
11                        (c) Madsen was improperly and inappropriately keeping Graci
12 late at work when others had left and she was improperly disciplining his performance.
13              B. Upon information and belief, on or about March 22, 2018, Graci went
14 to Airport HR, as he threatened Madsen he would do, and conveyed to Clifton Looper
15 and Tyler Maheu, by statements and innuendo, that, or words to the effect that Madsen
16 was inappropriately, incompetently and/or unlawfully interfering with his relationship
17 with an Airport subordinate employee and falsely accused her of using him as a
18 "recruiting tool."
19                C. On or about April 3, 2018, in a meeting with Madsen, Janice Pitts and
20 Christy Gomez, Grad conveyed to Ms. Pitts and Ms. Gomez, by statements and
21 innuendo, that, or words to the effect that, Madsen was lying about the prior Gomez
22 incident, which was the subject and purpose of the meeting.

23                D. On or about April 19, 2018, as reported by Tyler Maheu, one of
24 Madsen's subordinates, Graci bad-mouthed Madsen to Maheu, telling Maheu that she
25 had inappropriately, incompetently and/or unlawfully given directions to one of Graci's

26
                                               19
     1 staff members and that her purported infraction was serious enough for him to go to liR
     2 about it.
     3               E. On or about May 2, 2018, Graci went to Janice Pitts to falsely accuse
    4 Madsen of sexually harassing him.
     5                   (1) In that meeting, Graci also falsely accused Madsen of•
     6                        (a) Continuously bad-mouthing Deputy Directors;
     7                        (b) Requesting and demanding information about subordinates'
     8 personal lives;
     9                        (c) Making "sexual" comments about Ostreicher;
    10                         (d) Blocking him from leaving her office; and
L   11                         (e) Crying hysterically and telling Graci that she "needed" him
    12 personally, not professionally.
    13                F. On or about June 7, 2018, Graci told Mara Kelly, that Madsen was a

    14 bitch and was getting away with firing him for no reason.
    15                G. On or about August 24, 2018, Graci served a Notice of Claim on the

    16 City and Madsen falsely accusing her of sexually harassing him.
    17         63.    All such statements, insinuations and innuendo alleged herein were false

    18 and defamatory, bringing Madsen into disrepute, contempt or ridicule.
    19         64.    No such statement, insinuation or innuendo was privileged.
    20         65.    Graci published all such statements, insinuations and innuendo knowing

    21 that they were false, with reckless disregard of the truth or negligently in failing to
    22 investigate and ascertain the truth.
    23         66.    Each such statement, insinuation and innuendo alleged herein, singularly

    24 or in combination, has impeached and continues to impeach the honesty, integrity an
    25 reputation of Madsen.
    26         67.    Graci is liable for presumed damages.
                                                    20
        1         68. All such statements, insinuations and innuendo were published by Graci
        2 with actual malice and a deliberate indifference or recklessness as to the truth or falsity
        3 of any such statement, insinuation or innuendo for the specific purpose of damaging
        4 Madsen's good name, standing and reputation in the community. As such, Madsen is
        5 entitled to an award of punitive damages in an amount sufficient to punish Grad and
        6 deter others from engaging in the same or similar conduct.
        7         69. As a direct and proximate result of the Graci's conduct, Madsen has been
        8 damaged by being prevented from advancing her career and earning a higher salary than
        9 she earns now upon mitigating her damages, has lost wages, benefits and prestige, and
1.41
       10 has suffered mental anguish, emotional distress, pain and suffering, humiliation, harm to
---E
U?
 :1    11 her reputation and loss of enjoyment of life.
       12         WHEREFORE, Madsen seeks judgment against Defendant Graci,
       13 for the following relief:
       14                A.     Her damages in an amount to be proved at trial;
       15                B.     An award of punitive damages;
       16                C.     An award of her attorney fees and costs; and
       17                D.     Such other such relief as seems just and proper.
       18                                 JURY TRIAL DEMAND
       19         Madsen demands a jury trial on all claims and issues set forth herein.
       20         DATED this 12th day of April, 2019.
       21                                         Jaburg & Wilk, P.C.
       22
       23
                                                  Kraig J. Marton
       24                                         Jeffrey A. Silence
                                                  3200 N. Central Avenue, 20th Floor
       25                                         Phoenix, AZ 85012
                                                  Attorneys for Plaintiff
       26
                                                          21
EXHIBIT 4
                                                                                   CHRIS OWE,
                                                                                           „ t\t CLERK
                                                                                  KU              '

                                                                                        HATCH, M 7.11

                                                                                  19 APR 12 PM 2:50

            Jaburg & Wilk, P.C.
            3200 N. Central Avenue, 20th Floor
            Phoenix, AZ 85012
         4 602.248.1000
            Kraig J. Marton, #003816
            kjmejaburgwik.com
            Jeffrey A. Silence, #029143
         6 jxs@jaburgwilk.com
            Attorneys for Plaintiff
         7
          8                                       SUPERIOR COURT OF ARIZONA
         9                                               IN MARICOPA COUNTY
     b
         10
ri             Christina M. Madsen, an individual,                 Case No.
LS' 11
                                   Plaintiff,
                                                                              CV2019-006490
         12                                                        CERTIFICATE OF COMPULSORY
                                                                   ARBITRATION
         13 v,
            City of Phoenix, a municipal corporation
         14 and a governmental entity; Deborah
            Ostreicher, as an individual and in her
         15 official capacity; and Michael Graci, as
            an individual and in his official capacity,
         16
                           Defendants.
         17
         18             Pursuant to Rule 72(b), Arizona Rules of Civil Procedure, the largest award

         19 sought in this case, including punitive damages, excluding interest, attorney's fee and
         20 costs, does exceed the limits set by Maricopa County Local rule 3.10(a) governing
         21 compulsory arbitration. Accordingly, this case is not subject to compulsory arbitration.
         22             DATED this 12th day of April, 2019.
         23                                                   Jaburg & 'ilk, P.

         24
                                                              Kraig J. Marton
         25                                                   Jeffrey A. Silence
                                                              3200 N. Central Avenue, 20th Floor
         26                                                   Phoenix, AZ 85012
                                                              Attorneys for Plaintiff
              20271-20271-00001 \KJI4.0111MR13463720.1
EXHIBIT 5
Intihe Siperior Court of the State of Arizona
In and For the County of Maricopa

CV2019-006490
CIVIL COVER Silth I- NhVit•ILINU UNLT
                  (Please Type or Print)


Plaintiffs Attorney Kraig J. Marton
                    Jeffrey A. Silence

Attorney Bar Number #003816 /#029143



Plaintiff's Name(s): (List all)        Plaintiff's Address:                    Phone #        Email Address:
Christina M. Madsen                    do JABURG & WILK, P.C.                  (602) 248-1000 kfmtbiaburawilk.com
                                       3200 North Central Avenue, Suite 2000                   jxselaburawilk.com
                                       Phoenix, Arizona 85012


(List additional plaintiffs on page two and/or attach a separate sheet).

Defendant's Name(s): (List All.)
City of Phoenix; Deborah Ostreicher, Michael Grad
(List additional defendants on page two and/or attach a separate sheet)


                  RULE 26.2 DISCOVERY TIER OR MONETARY RELIEF CLAIMED:
   IMPORTANT: Any case category that has an asterisk (*) MUST have a dollar amount claimed
  or Tier selected. State the monetary amount in controversy or place an "X" next to the discovery tier
                  to which the pleadings allege the case would belong under Rule 26.2.


0 Amount Claimed $ $250,000                                     ❑ Tier 1        0 Tier 2      ❑ Tier 3



                                                      NATURE OF ACTION
   Place an "X" next to the one case category that most accurately describes your primary case. Any
   case category that has an asterisk (*) MUST have a dollar amount claimed or Tier selected as
                                           indicated above.

100 TORT MOTOR VEHICLE:
                                                                    0 102 Property Damage*
0 101 Non-Death/Personal Injury*                                    ❑ 103 Wrongful Death*


20271-20271-000011.1UM1KMR13463820.1
                                                                                            Case No.




110 TORT NON-MOTOR VEHICLE:
  ❑ 111 Negligence*                                              ❑   158 Quiet Title*
  ❑ 112 Product Liability — Asbestos*                            ❑   160 Forfeiture*
  ❑ 112 Product Liability — Tobacco*                             ❑   175 Election Challenge
  ❑ 112 Product Liability — Toxic/Other*                         ❑   179 NCC-Employer Sanction Action (A.R.S. §23-212)
  ❑ 113 Intentional Tort*                                        ❑   180 Injunction against Workplace Harassment
  ❑ 114 Property Damage*                                         ❑   181 Injunction against Harassment
' ❑ 115 Legal Malpractice*                                       ❑   182 Civil Penalty
  ❑ 115 Malpractice — Other professional*                        ❑   186 Water Rights (Not General Stream Adjudication)'
  ❑ 117 Premises Liability*                                      ❑   187 Real Property*
  ❑ 118 Slander/Libel/Defamation*                                ❑   Special Action against Lower Courts
  ❑ 116 Other (Specify)        *                                     (See lower court appeal cover sheet in Maricopa)
                                                                 ❑ 194 Immigration Enforcement Challenge
                                                                   (A.R.S. §§1-501, 1-502, 11-1051)
120 MEDICAL MALPRACTICE:
❑ 121 Physician M.D.*              ❑ 123 Hospital*               150-199 UNCLASSIFIED CIVIL:
❑ 122 Physician D.0*               ❑ 124 Other*
                                                                 ❑ Administrative Review
                                                                   (See lower court appeal cover sheet in Maricopa)
130 & 197 CONTRACTS:                                             ❑ 150 Tax Appeal
❑  131 Account (Open or Stated)*                                    (All other tax matters must be filed in the AZ Tax
❑  132 Promissory Note*                                             Court)
❑  133 Foreclosure*                                              ❑ 155 Declaratory Judgment
❑  138 Buyer-Plaintiff''                                         ❑ 157 Habeas Corpus
❑  139 Fraud*                                                    ❑ 184 Landlord Tenant Dispute — Other*
❑  134 Other Contract (i.e. Breach of Contract)*                 ❑ 190 Declaration of Factual innocence (A.R.S.§12-771)
❑  135 Excess Proceeds — Sale*                                   ❑ 191 Declaration of Factual Improper Party Status
❑  Construction Defects (Residential/Commercial)*                ❑ 193 Vulnerable Adult (A.R.S. §46-451)*
       ❑ 136 Six to Nineteen Structures*                         ❑ 165 Tribal Judgment
       ❑ 137 Twenty or More Structures *                         ❑ 167 Structured Settlement (A.R.S. §12-2901)
 ❑ 197 Credit Card Debt (Maricopa County Only)*                  ❑ 169 Attorney Conservatorships (State Bar)
                                                                 ❑ 170 Unauthorized Practice of Law (State Bar)
                                                                 ❑ 171 Out-of-State Deposition for Foreign Jurisdiction
 150-199 OTHER CIVIL CASE TYPES:                                 0 172 Secure Attendance of Prisoner
 ❑   156 Eminent Domain/Condemnation*                            ❑ 173 Assurance of Discontinuance
 ❑   151 Eviction Actions (Forcible and Special Detainers)*      ❑ 174 In-State Deposition for Foreign Jurisdiction
 ❑   152 Change of Name                                          ❑ 176 Eminent Domain—Light Rail Only*
 ❑   153 Transcript of Judgment                                  ❑ 177 Interpleader— Automobile Only*
 ❑   154 Foreign Judgment                                        ❑ 178 Delayed Birth Certificate (A.R.S. §36-333.03)
                                                                 El 183 Employment Dispute — Discrimination*
 ©Superior Court of Arizona in Maricopa County                Page 2 of 3                              CV10f-010119
  ALL RIGHTS RESERVED
   20271-20271-00001kKAAKMR\3463820.1
                                                                                             Case No.




❑    185 Employment Dispute — Other                               ❑ 163 Other *
❑    198 Verified Rule 45.2 Petition
❑    195(a) Amendment of Marriage License                                                 (Specify)
❑    195(b) Amendment of Birth Certificate




                                                  EMERGENCY ORDER SOUGHT


❑ Temporary Restraining Order                      ❑ Provisional Remedy           ❑ OSC           ❑ Election Challenge
❑ Employer Sanction                                ❑ Other (Specify)




                                            COMMERCIAL COURT (Maricopa County Only)


❑ This case is eligible for the commercial court under Rule 8.1, and plaintiff requests assignment of this case to the
  commercial court. More information on the commercial court, including the most recent forms, are available on the
  courts website at

                                    httos://www.sucteijorcourt.maric,opa.00vicommercial-courti.



Additional Plaintiff(s):




Additional Defendant(s):




@Superior Court of Arizona in Maricopa County                  Page 3 of 3                                CV101-010119
 ALL RIGHTS RESERVED
    20271-20271-000011KJMUCIVIR13463820.1
EXHIBIT 6
  ft

                                                                                             CLERK OF THE
                                                                                            SUPERfOR COURT
                                                                                                FILED
                                                                                            M. NORTON, DEP

         1
                                                                                      201911PR 22 AP9 i1: I:

         2
           Jaburg & Wilk, P.C.
         3 3200 N. Central Avenue, 20th Floor
           Phoenix, AZ 85012
         4 602.248.1000
         5 Kraig J.. Marton, #003816
           ICJM@jaburgwik.com
         6
           Jeffrey A. Silence, 4029143
           JXS@jaburgwilk.com
         7 Attorneys for Plaintiff
         9
   rt)                                      SUPERIOR COURT OF ARIZONA
  L>, 10
                                   IN MARICOPA COUNTY
o 11
C4 <
     12 Christina M. Madsen, an individual, case No.CV 2 0 1 9 — 0 0 6 4 9Q
         13                    Plaintiff,
                                                            SUMMONS
         14   v.
         15   City of Phoenix, a municipal corporation           If you would like leg.stl ECIVICT
                                                                                                   f:; ,-n a lewyer,
              and a governmental entity; Deborah                    contac:      L.C'VYnr .      tZ! :-..3ervioa at
         16   Ostreicher, as an individual and in her                            f3C2-;•257-1: ;34
              official capacity; and Michael Grad, as                                   or
         17   an individual and in his official capacity,
                                                                            Spor.so:ed by Via
         18                    Defendants.
                                                                      Rawicopa County Bar Association
         19
         20 THE STATE OF ARIZONA TO DEFENDANT:
         21           CITY OF PHOENIX, a municipal corporation and government entity
         22           YOU ARE HEREBY SUMMONED and required to appear and defend, within
              the time applicable, in this action in this Court. If served within Arizona, you shall
         23   appear and defend within 20 days after the service of the Summons and Complaint upon
              you, exclusive of the day of service. If served out of the State of Arizona—whether by
         24   direct service, by registered or certified mail, or by publication--you shall appear and
              defend within 30 days after the service of the summons and complaint upon you is
         25   complete, exclusive of the day of service. Where process is served upon the Arizona
              Director of Insurance as an insurer's attorney to receive service of legal process against
         26   it in this state, the insurer shall not be required to appear, answer or plead until
              expiration of 40 days after date of such service upon the Director. Service by registered
              20271-20271-000011KIKKM3478849.1
 1 or certified mail without the State of Arizona is complete 30 days after the date of filing
    the receipt and affidavit of service with the court. Service by publication is complete 30
 2 days after the date of first publication. Direct service is complete when made. Service
    upon the Arizona Motor Vehicle Superintendent is complete 30 days after filing the
 3 affidavit of compliance and return receipt or officer's return. RCP 4; A.R.S. §§20-222,
    28-5021 28-503.
 4
            YOU ARE HEREBY NOTIFIED that in case of your failure to appear and
 5 defend within the time applicable,. judgment by default may be rendered against you for
    the relief demanded in the complaint
 6
            YOU ARE CAUTIONED that in order to appear and defend, you must file an
 7  answer   or proper response in writing with the clerk of this court, accompanied by the
    necessary filing fee, within the time required, and you are required to serve a copy of
 8 any answer or response upon the Plaintiffs attorney. RCP 10(d); A.R.S. §12-311;
    RCP 5.
 9
            PURSUANT TO RULE 45(G), ARIZONA RULES OF CIVIL PROCEDLRE;
10  AMERICANS        WITH DISABILMES ACT, REQUESTS FOR REASONABLE
    ACCOMMODATIONS FOR PERSONS WITH DISABILITIES MUST BE MADE TO
11 THE DIVISION ASSIGNED TO THE CASE BY PARTIES AT LEAST (3)
    JUDICIAL DAYS IN ADVANCE OF A SCHEDULED COURT PROCEEDING.
12
            The name and address of Plaintiffs attorney is:
13
                                 Kraig J. Marton
14                               Jeffrey A. Silence
                                 320Q N. Central Avenue, 20th Floor
15                               Phoenix, AZ 85012

16                                     ADA Notification

17 Requests for reasonable accommodation for persons with disabilities must be made to
   the court by parties at least 3 working days in advance of a scheduled court proceeding.
18
                                    Interpreter Notification
19
   Requests for an interpreter for persons with limited English proficiency must be made to
20 the office of the judge or commissioner assigned to the case by the parties at least ten
   (10) judicial days in advance of a scheduled court proceeding.
21
                                                       APR,1 2 2019
22        SIGNED     AND   SEALED    this date:

23                                                   413OF FINE, CLERK
                                              CLERK OF THE S j                 • URT
24
25                                            By:            41
                                                     Deputy erk
                                                               v 1 Al      AO
26                                                                              Deputy cis*
                                                 2
EXHIBIT 7
or,




      F*

           tf

                                                                                       A. RODFI
                                                                                             RI
                                                                                                  KI.Oep
                                                                                   2013 APR 25 AIM
                                                                                                           33
                 2
                  Jaburg & Wilk, P.C.
                3 3200 N. Central Avenue, 20th Floor
                  Phoenix, AZ 85012
                4 602.248.1000
                                                                                  JEFF FINE. CLERK
                 5 I Kraig J. Marton, #003816
                     KJMgaburgwik.com
                 6
                     Jeff A. Silence, #029143
                 7 JXSjaburgwilk.com
                8 Attorneys for Plaintiff
                 9
                                                   SUPERIOR COURT OF ARIZONA
                                                         IN MARICOPA COUNTY
                11                                                       CV 2019-006490
                12   Christina M. Madsen, an individual,           Case No.
                13                    Plaintiff,                   SUMMONS
                14    v.
                                                                      If you would like I.sgel advice from a lawyer,
                15   City of Phoenix, a municipal corporation
                     and a governmental entity; Deborah                   contact the Lavar::;•!- Afe;rel Service: at
                16   Ostreicher, as an individual and in her                           602-2.:57-',434
                     official capacity; and Michael Grad, as                                9r
                17   an individual and in his official capacity,              www.mrics?Lox.v,‘;317.3.0r9
                                                                                   SPCr.Z;V:::::*; try the
                18                    Defendants.                           Maricope. County Bar Association

                19
                20 THE STATE OF ARIZONA TO DEFENDANT:
                21              Deborah Ostreicher, as an individual and in her official capacity
                22           YOU ARE HEREBY SUMMONED and required to appear and defend, within
                     the time applicable, in this action in this Court. If served within Arizona, you shall
                23   appear and defend within 20 days after the service of the Summons and Complaint upon
                     you, exclusive of the day of service. If served out of the State of Arizona--whether by
                24   direct service, by registered or certified mail, or by publication--you shall appear and
                     defend within 30 days after the service of the summons and complaint upon you is
                25   complete, exclusive of the day of service. Where process is served upon the Arizona
                     Director of Insurance as an insurer's attorney to receive service of legal process against
                26   it in this state, the insurer shall not be required to appear, answer or plead until
                     expiration of 40 days after date of such service upon the Director. Service by registered
                     20271-20271400011KIKKMR13478845.1
$




            1 i or certified mail without the State of Arizona is complete 30 days after the date of filing
                the receipt and affidavit of service with the court. Service by publication is complete 30
            2 days after the date of first publication. Direct service is complete when made. Service
                upon the Arizona Motor Vehicle Superintendent is complete 30 days after filing the
            3 affidavit of compliance and return receipt or officer's return. RCP 4; A.R.S. §§20-222,
                28-502, 28-503.
            4
                        YOU ARE HEREBY NOTIFIED that in case of your failure to appear and
            5 defend within the time applicable, judgment by default may be rendered against you for
                the relief demanded in the complaint.
            61
                        YOU ARE CAUTIONED that in order to appear and. defend, you must file an
            7 answer or proper response in writing with the clerk of this court, accompanied by the
                necessary filing fee, within the time required, and you are required to serve a copy of
            8 any answer or response upon the Plaintiffs attorney. RCP 10(d); A.R.S. §12-311;
                RCP 5.
            9
                        PURSUANT TO RULE 45(G), ARIZONA RULES OF CIVIL PROCEDURE;
          10 AMERICANS WITH DISABILITIES ACT, REQUESTS FOR REASONABLE
      E         ACCOMMODATIONS FOR PERSONS WITH DISABILITIES MUST BE MADE TO
    o42. 11 THE DIVISION ASSIGNED TO THE CASE BY PARTIES AT LEAST (3)
                JUDICIAL DAYS IN ADVANCE OF A SCHEDULED COURT PROCEEDING.
           12
                        The name and address of Plaintiffs attorney is:
          13
                                            Kraig J. Marton
         - 14                               Jeffrey A. Silence
                                            3200 N. Central Avenue, 20th Floor
           15                               Phoenix, AZ 85012

          A                                        ADA Notification

          17 Requests for reasonable accommodation for persons with disabilities must be made to
             the court by parties at least 3 working days in advance of a scheduled-court proceeding.
          18
                                              Interpreter Notification
          19
             Requests for an interpreter for persons with limited English proficiency must be made to
          20 the office of the judge or commissioner assigned to the case by the parties at least ten
             (10) judicial days in advance of a scheduled court proceeding.
          21
                                                                APRci 2019
          22        SIGNED AND SEALED this date:
                                                                     JEFF FINE. CLEM
          23
          24
          25
          26
EXHIBIT 8
                                                                          Clerk of the Superior Court
                                                                          *** Electronically Filed **'
                                                                               T. Hays, Deputy
                                                                             5/3/2019 3:12:00 PM
                                                                              Filing ID 10421955




 1
 2
  Jaburg & Wilk, P.C.
3 3200 N. Central Avenue, 20th Floor
  Phoenix, AZ 85012
4 602.248.1000
5 Kraig J. Marton, #003816
  KJM@jaburgvvik.com
6
  Jeffrey A. Silence, #029143
7 TXS©i aburgwilk. corn
 8 Attorneys for Plaintiff
9
                                     SUPERIOR COURT OF ARIZONA
10
                                           IN MARICOPA COUNTY
11
12    Christina M. Madsen, an individual,           Case No. CV2019-006490
13                      Plaintiff,
                                                    FIRST AMENDED COMPLAINT
14    v.
15    City of Phoenix, a municipal corporation
      and a governmental entity; Deborah
16    Ostreicher, as an individual and in her
      official capacity; and Michael Graci, as
17    an individual and in his official capacity,
18                      Defendants.
19
              Plaintiff Christina M. Madsen ("Madsen") alleges:
20
                                       PARTIES AND JURISDICTION
21
              1. Madsen is currently a citizen and resident of the State of North Carolina, but
22
     was at all relevant times was a citizen and resident of Maricopa County, Arizona.
23
              2. Defendant City of Phoenix (the "City") is a municipal corporation and a
24
     governmental entity of the State of Arizona. The City owns and operates the Phoenix
25
     Sky Harbor International, Goodyear and Deer Valley Airports (the "Airport").
26
     20271-20271-00001113NRDNF15501132.1
        1         3. Madsen is the former Deputy Director for Aviation Business and Properties
        2 working for the City-owned Airport (the "Aviation Deputy Director").
        3         4. Defendant Deborah Ostreicher, as an individual and in her official capacity
        4 acting on behalf of the City ("Ostreicher") is a citizen and resident of Maricopa County,
        5 Arizona, who, at all relevant times, was the Assistant Aviation Director of the Airport
        6 (the "Assistant Aviation Director").
        7         5. Defendant Michael Graci, as an individual and in his official capacity acting
        8 on behalf of the City ("Graci") is a citizen and resident of Maricopa County, Arizona,
        9 who, at all relevant times, was the Aviation Superintendent for Airline Affairs and Real
       10 Estate of the Ai/port.
   E
     11           6.     All acts of the individual Defendants as alleged in this Complaint were
C4 < 12
            performed on some occasions as outside the scope of each's employment and on each
.< 13 defendants' own behalf, and on other occasions were performed on behalf of the City
       14 and in the course and scope of each's employment.
       15         7. Subject matter jurisdiction and venue are proper in this Court.
       16         8. Plaintiff timely filed an EEOC charge for purposes of the Title VII claims
       17 alleged below and expects to receive a right-to-sue letter within the next 30 to 60 days.
       18                             GENERAL ALLEGATIONS
                  9.    Before she was forced to leave in January 2019, Madsen had been the
       19
            Deputy Director for Aviation Business and Properties working for the City at the
       20
            Airport for nearly three years, since January 4, 2016.
       21
                   10. During that time, Madsen excelled in every aspect of her work.
       22
                   11. Madsen was a model executive employee who consistently received high
       23
            marks and commendations for her work.
       24
                   12. Nevertheless, Madsen was disliked, obstructed and even harassed by her
       25
            superior, Defendant Ostreicher, the Airport's Assistant Aviation Director.
       26
                                                         2
             1         13. Defendant Graci was hired by the City to work as Aviation Superintendent
             2 for Airline Affairs and Real Estate on July 17, 2017.
             3         14. Madsen was appointed as Graci's direct supervisor.
             4         15. Upon information and belief, Ostreicher and Graci were good friends.
             5         16. Graci touted his acquaintance and friendship with Ostreicher to Madsen,
             6 saying he had "a lot of friends" at the Airport, including Phoenix Aviation Advisory
             7 Board member Pete Gorriaz, almost immediately after his first day on the job.
             8         17. Within a few months of Graci's first day on the job, it became apparent to
             9 Madsen and others in the chain of command that his work performance was deficient,
            10   untimely and of poor quality.
       i"   11         18. There were well-documented, multiple times Graci was talked to, warned
C4
            12 about and reprimanded for his deficient performance and corrections of his work
CX:)        13 product from nearly the day he was hired to June 7, 2018, the day he was terminated.
            14         19. The City was at all relevant times well aware of Graci's retaliatory claims
            15 he made against the City and Madsen, including sex and sexual harassment and hostile
            16 working environment claims.
            17         20. Graci made these retaliatory claims as a final "parting shot" at Madsen just
            18 before he was terminated, as further set forth below.
            19          21. The City was at all relevant times also well aware of the circumstances and
            20 facts that fueled Graci's retaliatory claims against the City and Madsen well before the
            21 time he made them.
            22          22. This Complaint has been filed against Ostreicher, Madsen's superior, in part
            23 because of the multiple incidents and actions Ostreicher took to obstruct and interfere
            24 with her employment and apparent willingness to assist and protect Graci and the City's
            25 decision, through Ostreicher, to ignore and fail to take any action to address or resolve
            26 the formal complaints Madsen had previously made against Graci, including for sex
                                                      3
       1 harassment, insubordination and the hostile work environment both he and Ostreicher
       2 perpetuated.
       3         23. Ostreicher's interference and obstructive actions taken against Madsen or
       4 with regard to the performance of her work and her supervision of Graci include, but are
       5 not limited to the following events:
       6              A. During the course of Madsen's supervision of Graci, Graci targeted her
       7 for a series of inappropriate, insubordinate and express or implied sexist remarks.
       8                   (1) For example, Madsen repeatedly complained informally and made
• 4 9 two written reported complaints about Graci's conduct to the City's HR Department and
•--1"
    7.;
        io other executive employees in February and March 2018, as set forth below.
oz.
  ▪   11                         (a) Despite having received her complaints, the City never took
C4
•     12 any action against Graci or, to Madsen's knowledge, never conducted or even began an
      13 appropriate or meaningful investigation of either of her reported complaints.
      14                         (b) Upon information and belief, Ostreicher acted individually
      15 and in her official capacity as Madsen's superior to "bury" these reported complaints
      16 against Graci.
      17              B. Ostreicher protected and treated Graci differently and with deference in
      18 all matters that pertained to him.
      19                    (1) For another example, Graci was terminated on or about June 7,
      20 2018, while he was on probationary status.
      21                         (a)   The termination process, however, was in process while he
      22 was on probationary status until Ostreicher sabotaged the City's progressive discipline
      23 process in order to allow him to make that claim as one of many against the City that he
      24 would not have had absent the policy violation.
      25                C. On the day that Graci was terminated, Ostreicher did the following:

      26
                                                       4
       1                   (1) Ostreicher went to the City's HR offices and inappropriately, and
       2 without any prior notice to Madsen, Graci's initial supervisor, demanded to know why
       3 she had not been consulted to approve the paperwork for his termination, thus in this
       4 situation and others, undermining Madsen's authority in the matter.
       5                     (2) Ostreicher took steps to make sure she had undermined Madsen's
       6 authority by making demand in a loud voice to HR Manager Janice Pitts in an open area
       7 where she could be sure many others would hear her.
       8                     (3) Ostreicher made further false and defamatory comments to Ms.
       9 Pitts to the effect that Madsen had not handled Graci's termination appropriately.
     10                 D.     Several days after Graci's termination, Ostreicher did the following:

    -$ 11                (1) Upon information and belief, Ostreicher made comments to
f:4
       12 Madsen's direct supervisor, Charlene Reynolds, that, or with words to the effect that,
      13 "this is not over," referring to Graci's termination.
      14                         (a) Ostreicher's words were a threat aimed at Madsen.
      15                     (2) Ostreicher sabotaged and interfered with the normal Airport chain
      16 of command for the coordination of air service coordination projects and eliminated
      17 conferring directly with Madsen about questions for board and council briefings.
      18                          (a) For example, but without limitation, Ostreicher would often
      19 coordinate multiple projects directly with Madsen, but, after Graci made his complaint
      20 against the City and Madsen in early May 2018, she stopped that practice and retaliated
      21 against Madsen by eliminating and going around her when making key decisions that
      22 required her input.
      23                     (3) Ostreicher further sabotaged, interfered with and retaliated against
      24 Madsen in the performance of her duties to supervise and oversee all Air Service
      25 Development Coordination.
      26
       1                       (a) For example, Ostreicher instructed Madsen's staff to only
       2 talk to Tyler Maheu and, by necessary implication, to not talk to Madsen regarding Air
       3 Service Development.
       4                  (4) Ostreicher further sabotaged, interfered with and retaliated against
       5 Madsen in the performance of her duties to supervise and oversee issues relating to
       6 Planning and Environmental coordination.
       7                       (a)   Specifically, but without limitation, Jordan Feld, who was a
       8 direct report to Ostreicher and a peer to Madsen, began giving directions to Madsen's
       9 managers without her involvement.
    P2 10                      (b)   Mr. Feld thereafter also became increasingly condescending
•     11 to Madsen.

•     12                  (5) Ostreicher further sabotaged, interfered with and retaliated against
<     13 Madsen in the performance of her duties to participate in and contribute to Board and
      14 City Council briefings on Business and Properties Transactions.
      15                       (a)   Specifically, but without limitation, Ostreicher making calls
      16 and sending text messages to Madsen had been a common and frequent occurrence.
      17 Those frequent communications significantly diminished beginning in late February
      18 2018, almost immediately after Madsen had begun to discipline Graci.
      19                  (6) On October 19, 2018, in an Aviation Director staff meeting,
      20 Ostreicher led the meeting. During that meeting, Janice Pitts, HR Manager, said that
      21 Victoria Torrihilon, Legal HR, was moving to a different legal section.
      22                       (a) At that moment, Ostreicher looked at Madsen and told
      23 everyone in attendance that, or with words to the effect that, "Victoria needed a break
      24 from HR issues."
      25                       (b) Ostreicher' s words, as she smiled and chuckled, implied that
      26 Madsen was the reason why Victoria needed a break.
                                                  6
        1         24. Graci's bullying, intimidation, sex discrimination and sexual harassment
        2 that were directed at Madsen and/or created a hostile work environment include, but are
        3 not limited to the following events:
        4                A. On or about February 5, 2018, Beth Benton, the Airline Station
        5 Manager for Spirit Airlines, an important Airport tenant, called Ostreicher to complain
        6 about Graci rude and sexist treatment of her.
        7                   (1) Ostreicher referred the matter to Madsen and Tyler Maheu to
        8 handle.
        9                   (2) When confronted, Graci told Madsen that he wanted to call Ms.
       10 Benton and asked her (Madsen) to stay out of it.
       11                   (3) Madsen declined Graci's request and called Ms. Benton herself on
       12 February 6, 2018.
1:Cl
<                           (4) Ms. Benton complained that Graci had been condescending and
       13
       14 rude to her, had called her a liar, and had asked her to "do favors" for the other airlines.
       15 She said she did not want to work with him anymore.
       16                   (5) Madsen conveyed her conversation with Ms. Benton to Graci.
       17                   (6) Graci denied what Ms. Benton had said about him and was upset
       18 and loud.
       19                   (7) Graci called Ms. Benton a "bitch," a sexually derogatory insult.
       20                   (8) Madsen felt threatened and intimidated and was offended by his
       21 words and behavior, and she told him so.
       22                   (9) Madsen reasonably viewed his words and behavior as harassing
       23 and chauvinistic based on her gender with unwelcomed sexual overtones.
       24                   (10) Madsen reported the incident with Graci to Airport HR, but, to
       25 her knowledge, HR did absolutely nothing about her complaint.
       26
                                                          7
      I               B. Graci's behavior toward Ms. Benton did not get any better as of May
      2 7, 2018, when Ms. Benton again wrote to Madsen to again complain about it.
      3                  (1) Madsen referred the matter to HR, and, once again, to Madsen's
      4 knowledge, HR did absolutely nothing about her complaint.
      5               C. On or about March 22, 2018, Madsen witnessed an incident in which
      6 Graci made a rude and undeserved comment to Christy Gomez about changing meeting
      7 rooms.
      8                   (1) Grad inexplicably was furious and yelled at Ms. Gomez in front
      9 of Madsen and other Airport management and staff members.
  f+ 10                   (2) Madsen met with Graci in order to convey her conversation with
•    11 Ms. Gomez.
C4 <
•    12                   (3) Graci was rude to Madsen in that conversation.
CC:1 13                   (4) In that conversation, Madsen asked Graci about his relationship
<
    14 with Ms. Fusco.
    15                    (5) Graci became angry and yelled at Madsen with words to the effect
    16 that: "I knew you were going to do this! Nothing is going on and it is none of your
     17 business what I do outside of work ... none ofyour f***ing business!"
    18                    (6) Graci also threatened Madsen, accusing her of using him as a
     19 "recruiting tool and now I'm not as good as you!" or words to the effect.
     20                   (7) Graci screamed at Madsen with words to the effect that: "I'm
     21 going to HR right now!" and stormed out of her office.
     22                   (8) Madsen felt threatened and intimidated and was offended by
     23 Graci's words and afraid of his behavior, which she considered to be harassing and
     24 chauvinistic based on her gender with unwelcomed sexual overtones.
     25                   (9) Madsen reported the incident to Airport HR, but, again, to her
     26 knowledge, HR did absolutely nothing about her complaint.
                                                 8
        1                D. On or about March 27, 2018, Madsen met with Graci to continue
        2 their discussion about his treatment of Christy Gomez.
        3                     (1) In that meeting, Graci accused Madsen of "protecting Christy,"
        4 saying that, or with words to the effect that, he was "done with Christy" and that
        5 Madsen was "threatening him."
        6                     (2) Graci also threatened Madsen with words to the effect that he had
        7 "a lot of friends here" and, unbelievably, said Madsen was treating Ms. Gomez
        8 differently because she was female.
        9                      (3) In this confrontation, when Madsen asked Graci about his long-
   ;
       10 standing uncompleted projects, he snapped back at her that, or with words to the effect
   a
   Ft 11 that, "I owe you nothing!"
C4 <
       12                      (4) Graci also accused Madsen with a condescending grin and
f=4
< 13 words to the effect that the incident between him and Ms. Gomez had occurred, "and
       14 yet, [she] did nothing about it."
       15                      (5) Madsen told Graci she wanted to meet with him and Airport HR
       16 about his behavior and threats.
       17                      (6) Graci told her that, or with words to the effect that, she was to
       18 "come prepared, as I will be protecting myself."
       19                E.    On or about March 29, 2018, Madsen was so alarmed that she went
       20 to Janice Pitts, the Airport HR Manager, to make a more formal discrimination and
       21 harassment complaint against Graci.
       22                      (1) Madsen told Ms. Pitts she felt "uncomfortable" and "unsafe"
       23 around Graci, that he was intimidating and threatening, that he created a hostile work
       24 environment for her and other female staff and customers, and that she was concerned
       25 about being alone with him.
       26
                                                        9
           1                     (2) Madsen asked Ms. Pitts for an HR representative to accompany
           2 her when she presented a long in-the-works PMG to him, but Pitts told her that, or with
           3 words to the effect that, "HR doesn't do that."
           4                    (3) Once again, to Madsen's knowledge, HR did absolutely nothing
           5 about her complaint.
           6                F. On or about April 3, 2018, Madsen and Ms. Pitts met with Christy
           7 Gomez and Graci to discuss the issues raised by Ms. Gomez about Graci's behavior
           8 toward her.
           9                     (1) Gomez repeated exactly what she had told Madsen.
0..4 71

          10                     (2) Graci, on the other hand, did a complete 180 degree turn-around

con,
          11   of what he had told Madsen, now saying that Ms. Gomez was "very smart" and did a
ce        12 "great job."
          13                     (3) Graci continued his behavior and harassment against Madsen
          14 by, as Ms. Pitts has acknowledged, lying about the incident and purposely making
          15 Madsen and Ms. Gomez look foolish.
          16                G. On or about April 19, 2018, Tyler Maheu reported to Madsen that
          17 Graci was complaining and bad mouthing her to him (Maheu) about her giving
          18 directions to one of his (Graci's) staff members.
          19                     (1)   Maheu reported that Graci had screamed at him words, or
          20 words to the effect that, "Why the fuck should I not go to Charlene Reynold's [Assistant
          21 Aviation Director] office right now and complain about her?"
          22                     (2)   Madsen reported this incident to her supervisor, Ms. Reynolds,
          23 that same day.
          24                     (3)   Ms. Reynolds directed Madsen to finalize the memo of
          25 expectations for Graci and provide to her and HR for review.
          26
                                                          10
 1                    (4)   Madsen completed the memo of expectation and provided a
 2 copy to Ms. Reynolds and Ms. Pitts on or about April 30, 2018 for their review prior to
 3 delivering to Graci.
 4                    (5) On or about May 1, Ms. Pitts met with Ms. Ostreicher to review
 5 the memo of expectations prior to delivery to Grad.
 6               H. On or about May 2, 2018, Grad went to Ms. Pitts to complain that
 7 Madsen was sexually harassing him!
 8                    (1) Graci told Ms. Pitts there was no issue with Christy Gomez and
 9 that Madsen was bad mouthing Ms. Reynolds.
10                    (2) Graci's deception was all too transparent to Ms. Reynolds, as
11 she conveyed to Madsen at the time.
12                    (3) Ms. Reynolds informed Madsen she would remove Graci from
13 her (Madsen's) direct supervision to Tyler Maheu that day.
14        25.    After Graci submitted his May 2, 2018, complaint against her, Madsen
15 asked the City for a copy of his complaint because she wanted to make sure that HR
16 was adequately protecting her regarding her previous complaints.
17        26.    Ms. Reynolds told Madsen that she would provide a copy of the report
18 regarding Graci's complaint, but that she needed to check with HR first
19         27.   The following day, Madsen asked for a copy of the report again and her
20 request was refused.
21         28.   Graci was eventually terminated for cause on June 7, 2018.
22         29.   Graci noticed claims against the City and Madsen on August 24, 2018,
23 including claims based on his sexual harassment claims against her.
24         30.   Graci's claims against Madsen are offensive (in both senses of that word),
25 discriminatory, retaliatory and without any possible merit.
26
                                               11
 1         31.    Nevertheless, Madsen has been wrongfully involved in Graci's threatened
 2 lawsuit and, quite literally, has been shoved out the door by her employer due to the
 3 City's repeated failure to act upon her repeated complaints about Graci's sex-based
 4 words and behavior toward her and the hostile work environment and intolerable
 5 working conditions she endured due to Graci and Ostreicher supporting him behind-the-
 6 scenes and sabotaging her (Madsen's) efforts to supervise him.
 7                                  COUNT ONE
                       SEX DISCRIMINATION UNDER TITLE VII
 8                         (Against Defendant City of Phoenix)
 9         32.    Plaintiff alleges all prior allegations in this Complaint.
10         33.    Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (Title
11 VII) provides that it unlawful for an employer to refuse to hire or otherwise discriminate
12 against an employee on the basis of sex. 42 U.S.C. § 2000e-2.
13         34.    The City was Madsen's "employer" as that term is defined by Title VII,
14 42 U.S.C. § 2000e(b).
15         35.    Under Title VII it is unlawful for an employer "to discharge any
16 individual, or otherwise to discriminate against any individual with respect to [her]
17 compensation, terms, conditions, or privileges of employment, because of such
18 individual's . . . sex." 42 U.S.C. § 2000e-2(a)(1).
19         36.    Madsen belongs to a protected class (female) and has been subjected to
20 adverse employment actions in violation of Title VII, as alleged.
21         37.    The City discriminated against, and eventually constructively discharged,
22 Madsen because of her sex in various ways, including, without limitation:
23                A. Through the words and actions of Graci, which the City failed to
24 abate or even investigate despite Madsen's repeated complaints about him:
25
26
                                                  12
 1               B. The City, through Ostreicher, expressly or by inaction or implication
 2 approved of, condoned and/or perpetuated Graci's conduct and baseless claims against
 3 Madsen.
 4         38.   The City discriminated against, and eventually constructively discharged,
 5 Madsen by thus creating a hostile work environment, a Title VII claim that is actionable
 6 in its own right.
 7         39.   The City retaliated against Madsen for having complained about Graci
 8 and Ostreicher's approval, condonation and perpetuation of his unlawful actions.
 9         40.   The City knew, or should have known, about the unlawful discrimination,
10 the sexual harassment and the hostile work environment alleged, but, despite Madsen's
11 repeated complaints, failed and refused to take prompt and effective remedial action.
12         41.   The City is directly and/or vicariously liable for Graci's and Ostreicher's
13 acts and omissions alleged in this Complaint.
14         42.    As a direct and proximate result of the City's discriminatory acts and
15 omissions, Madsen has suffered damages that arise out of, without limitation, lost
16 wages, lost career and career advancement opportunities, attorney fees and costs of
17 defending herself from Graci's baseless claims made against her, and mental anguish,
18 emotional distress, pain and suffering, humiliation, harm to reputation, and loss of
19 enjoyment of life.
20         WHEREFORE, Plaintiff seeks judgment against Defendant the City as follows:
21                A.     Her damages in an amount to be proved at trial;
22                B.     An award of her attorney fees and costs; and
23                C.     Such other such relief as seems just and proper.
24                                COUNT TWO
                       UNLAWFUL RETALIATION UNDER TITLE VII
25                         (Against Defendant City of Phoenix)
26
                                                13
          43.    Plaintiff alleges all prior allegations in this Complaint.
 2        44.    Title VII also provides that it unlawful for an employer to retaliate against
 3 an employee for engaging in a protected activity. 42 U.S.C. § 2000e-3(a).
 4        45.    Madsen was engaged in a protected activity when she complained to the
 5 City about Graci's unlawful discrimination, harassment and behavior at various times,
 6 including her informal and formal complaints made to HR in February and March 2018.
 7        46.    The City retaliated against Madsen for engaging in such protected activity
 8 by, without limitation:
 9               A. Failing and refusing to abate or even investigate her complaints about
10 Graci's unlawful conduct and the hostile work environment she complained about and
11 continued to endure;
12               B. Expressly or by inaction or implication, approving of, condoning and/
13 or perpetuating Graci's unlawful conduct and the baseless claims he was allowed, and
14 even encouraged, to make against Madsen; and
15               C. Eventually terminating her through a constructive discharge.
16        47.    The City is directly and/or vicariously liable for Graci's and Ostreicher's
17 acts and omissions alleged in this Complaint.
18         48.   As a direct and proximate result of the City's unlawful retaliatory acts and
19 omissions, Madsen has suffered damages that arise out of, without limitation, lost
20 wages, lost career and career advancement opportunities, attorney fees and costs of
21 defending herself from Graci's baseless claims made against her, and mental anguish,
22 emotional distress, pain and suffering, humiliation, harm to reputation, and loss of
23 enjoyment of life.
24         WHEREFORE, Plaintiff seeks judgment against Defendant the City as follows:
25               A.       Her damages in an amount to be proved at trial;
26               B.       An award of her attorney fees and costs; and
                                                14
       1                 C.     Such other such relief as seems just and proper.
       2                              COUNT THREE
                     SEX DISCRIMINATION IN VIOLATION OF 42 U.S.C. § 1983
       3                           (Against All Defendants)
       4           49.   Madsen incorporates by reference all above allegations as if fully set forth
       5 herein.
       6           50.   The City, by and through the conduct of Graci and Ostreicher, repeatedly
       7 subjected Madsen to unlawful discrimination, harassment and retaliation, as well as a
       8 hostile work environment, and failed and refused to act in response to her repeated
       9 complaints about Graci's unabated words and actions in violation of the Fourteenth
     10 Amendment of the United States Constitution.
o 11               51.   The City itself and Graci and Ostreicher as City employees, acted under
C4 12 color of state law at all relevant times.
     13            52.   As a direct and proximate result of Defendants' conduct, Madsen has been
      14 damaged by being prevented from advancing her career and earning a higher salary than
      15 she earns now upon mitigating her damages, has lost wages, benefits and prestige, and
      16 has suffered mental anguish, emotional distress, pain and suffering, humiliation, harm to
      17 her reputation and loss of enjoyment of life.
      18           WHEREFORE, Madsen seeks judgment against Defendants the City and Ms.
      19 Ostreicher, individually and in her official capacity, for the following relief:
      20                 A.     Entry of an Order granting appropriate injunctive relief, including,
      21 without limitation:
      22                        (1) Ordering the City to expunge all negative references in
      23 Madsen's personnel file or any other file or record that pertains to her performance of
      24 her former employment with the City;
      25
      26
                                                       15
      1                       (2) Ordering the City to give only favorable, or at a minimum
      2 neutral, references regarding her performance of her former employment with the City
      3 to any prospective employee of Madsen who asks;
      4                       (3) Ordering the City to adopt meaningful and effective policies
      5 against sex discrimination and harassment in the workplace that comply with the law;
      6                       (4) Ordering the City to meaningfully and effectively respond to
      7 and investigate employee complaints about sex discrimination and harassment in the
      8 workplace;
      9                       (5) Ordering the City to provide meaningful and effective training
     10 concerning sex discrimination and harassment in the workplace to all of its current and
     11 prospective managers, supervisors and employees;
C4 12                         (6)    Enjoining the City and Ostreicher to cease and desist from

< 13 continuing to discriminate, harass or retaliate against Plaintiff or any other employee on
     14 the basis of sex and from maintaining a hostile work environment;
     15                 B.    An award of her attorney fees and costs; and
     16                 C.     Such other such relief as seems just and proper.
     17                               COUNT FOUR
             SEX DISCRIMINATION IN VIOLATION OF A.R.S. A.R.S. § 41-1463(B)(1)
     18                     (Against Defendant City of Phoenix)
     19         53.     Madsen incorporates by reference all above allegations as if fully set forth
     20 herein.
     21           54.   The City, by and through the conduct of Graci and Ostreicher, repeatedly
     22 subjected Madsen to unlawful discrimination, harassment and retaliation, as well as a
     23 hostile work environment, and failed and refused to act in response to her repeated
     24 complaints about Graci's unabated words and actions in violation of the Arizona Civil
     25 Rights Act (the "ACRA").
     26
                                                      16
 1         55.     The ARCA provides in pertinent part:
 2                 B. It is an unlawful employment practice for an employer:
 3                      1. To fail or refuse to hire or to discharge any
                        individual or otherwise to discriminate against any
 4                      individual with respect to the individual's
                        compensation, terms, conditions or privileges of
 5                      employment because of the individual's ... sex ....
 6 A.R.S. § 41-1463(B)(1).
 7       56. The ACRA is modeled after, and is generally identical to and interpreted
 8 and applied in conformity with, Title VII.
 9       57. As a direct and proximate result of Defendants' conduct, Madsen has been
10 damaged by being prevented from advancing her career and earning a higher salary than
11 she earns now upon mitigating her damages, has lost wages, benefits and prestige, and
12 has suffered mental anguish, emotional distress, pain and suffering, humiliation, harm to
13 her reputation and loss of enjoyment of life.
14        WHEREFORE, Madsen seeks judgment against Defendant City of Phoenix for
15 the following relief:
16               A.      Her damages in an amount to be proved at trial;
17                 B.     An award of her attorney fees and costs; and
18                 C.     Such other such relief as seems just and proper.
19                                  COUNT FIVE
20                 INTENTIONAL INTERFERENCE WITH CONTRACT
                          AND CONTRATUAL RELATIONS
21                          (Against Defendant Ostreicher)
22           58.   Madsen incorporates by reference all above allegations as if fully set forth
23 herein.
24         59.     Madsen had a contractual employment relationship with the City.

25         60.     The existence of that relationship and contract was known to Ostreicher.

26
                                                 17
       1         61.    By her actions described herein, Ostreicher intentionally interfered with
       2 that relationship and contract, thus causing the City to breach her contract.
      3          62.    Ostreicher's acts and omissions were improper, were accomplished for an
       4 improper purpose, and were in no way justified.
       5         63. Ostreicher's acts and omissions were not only improper, they were
      6 outrageous by current prevailing social standards and were motivated by spite, ill will,
       7 hatred and evil intent, thus entitling Madsen to an award of punitive damages in such
       8 amount as the Court or a jury may award at trial.
       9         64.    As a direct and proximate result of the City's conduct, Madsen has been
     10 damaged by being prevented from advancing her career and earning a higher salary than
o 11 she earns now upon mitigating her damages, has lost wages, benefits and prestige, and
CG
   12 has suffered mental anguish, emotional distress, pain and suffering, humiliation, harm to
     13 her reputation and loss of enjoyment of life.
     14          WHEREFORE, Madsen seeks judgment against Defendant Ostreicher for the
      15 following relief:
     16                 A.     Her damages in an amount to be proved at trial;
      17                B.     An award of punitive damages;
      18                C.     An award of her attorney fees and costs; and
      19                D.     Such other such relief as seems just and proper.
      20                                       COUNT SIX
                                             DEFAMATION
      21                                 (Against Defendant Graci)
      22         65.    Madsen incorporates by reference all above allegations as if fully set forth
      23 herein.
      24         66.    By his actions described herein, Graci published through various means
      25 statements, insinuations and innuendo to third persons including, without limitation, to
      26
                                                        18
 1 the City, to Ostreicher and to Madsen's fellow City employees, including, without
 2 limitation, as follows:
 3              A. On or about December 5, 2017, Madsen complained informally and
 4 made two written reported complaints of Graci's conduct to the City's HR Department
 5 and other executive employees in February and March 2018.
 6                  (1)      The conduct Madsen complained to the City about included
 7 Graci's statements and innuendos falsely made to Christy Gomez, Alice Bimrose,
 8 Stephen Vital, Tom Ramson, Richard Russell, Melissa Marra, Keenan English, Edward
 9 Faron, Ann Fusco, Clifton Looper, Kyle Binder, Mara Kelly, Deborah Ostreicher, Mike
10 Miller, Southwest Station Manager, David J. Anderson (DJ), American Airlines.
11                  (2)      Such statements and innuendo included, without limitation, that,
12 or words to the effect that:
13                           (a) Madsen was not qualified to do the job of Deputy Aviation
14 Director;
15                           (b) Madsen was sexually harassing Graci; and
16                           (c) Madsen was improperly and inappropriately keeping Graci
17 late at work when others had left and she was improperly disciplining his performance.
18              B. Upon information and belief, on or about March 22, 2018, Graci went
19 to Airport HR, as he threatened Madsen he would do, and conveyed to Clifton Looper
20 and Tyler Maheu, by statements and innuendo, that, or words to the effect that Madsen
21 was inappropriately, incompetently and/or unlawfully interfering with his relationship
22 with an Airport subordinate employee and falsely accused her of using him as a
23 "recruiting tool."
24                C. On or about April 3, 2018, in a meeting with Madsen, Janice Pitts and
25 Christy Gomez, Graci conveyed to Ms. Pitts and Ms. Gomez, by statements and
26
                                                 19
    1 innuendo, that, or words to the effect that, Madsen was lying about the prior Gomez
    2 incident, which was the subject and purpose of the meeting.
    3               D. On or about April 19, 2018, as reported by Tyler Maheu, one of
    4 Madsen's subordinates, Graci bad-mouthed Madsen to Maheu, telling Maheu that she
    5 had inappropriately, incompetently and/or unlawfully given directions to one of Grad's
    6 staff members and that her purported infraction was serious enough for him to go to HR
    7 about it.
    8               E. On or about May 2, 2018, Grad went to Janice Pitts to falsely accuse
    9 Madsen of sexually harassing him.
   10                   (1) In that meeting, Graci also falsely accused Madsen of:
   11                        (a) Continuously bad-mouthing Deputy Directors;
C4 12                         (b) Requesting and demanding information about subordinates'
   13 personal lives;
   14                         (c) Making "sexual" comments about Ostreicher;
   15                         (d) Blocking him from leaving her office; and
   16                         (e) Crying hysterically and telling Graci that she "needed" him
   17 personally, not professionally.
   18               F. On or about June 7, 2018, Graci told Mara Kelly, that Madsen was a
   19 bitch and was getting away with firing him for no reason.
   20               G. On or about August 24, 2018, Graci served a Notice of Claim on the
   21 City and Madsen falsely accusing her of sexually harassing him.
   22         67.   All such statements, insinuations and innuendo alleged herein were false
   23 and defamatory, bringing Madsen into disrepute, contempt or ridicule.
   24         68.   No such statement, insinuation or innuendo was privileged.
   25
   26
                                                  20
      1         69.    Graci published all such statements, insinuations and innuendo knowing
      2 that they were false, with reckless disregard of the truth or negligently in failing to
      3 investigate and ascertain the truth.
      4         70.    Each such statement, insinuation and innuendo alleged herein, singularly
      5 or in combination, has impeached and continues to impeach the honesty, integrity and
      6 reputation of Madsen.
      7         71.    Graci is liable for presumed damages.
      8         72.    All such statements, insinuations and innuendo were published by Graci
      9 with actual malice and a deliberate indifference or recklessness as to the truth or falsity
     10 of any such statement, insinuation or innuendo for the specific purpose of damaging
     11 Madsen's good name, standing and reputation in the community. As such, Madsen is
     12 entitled to an award of punitive damages in an amount sufficient to punish Graci and
f:C1 13 deter others from engaging in the same or similar conduct.
<
     14         73.    As a direct and proximate result of the Graci's conduct, Madsen has been
     15 damaged by being prevented from advancing her career and earning a higher salary than
     16 she earns now upon mitigating her damages, has lost wages, benefits and prestige, and
     17 has suffered mental anguish, emotional distress, pain and suffering, humiliation, harm to
     18 her reputation and loss of enjoyment of life.
     19         WHEREFORE, Madsen seeks judgment against Defendant Graci, individually,
     20 for the following relief
     21                A.     Her damages in an amount to be proved at trial;
     22                B.     An award of punitive damages;
     23                C.     An award of her attorney fees and costs; and
     24                D.     Such other such relief as seems just and proper.
     25
     26
                                                     21
      1                            JURY TRIAL DEMAND
      2    Madsen demands a jury trial on all claims and issues set forth herein.
      3    DAZED this 311 day of May, 2019.
      4                                   Jaburg & Wilk, P.C.
      5                                   s/ Kraig J. Marton
                                          Kraig J. Marton
      6                                   Jeffrey A. Silence
                                          3200 N. Central Avenue, 20th Floor
      7                                   Phoenix, AZ 85012
                                          Attorneys for Plaintiff
      8
      9
     10

(..)1 11
C4
      12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
                                                22
EXHIBIT 9
DL Investigations & Attorney Support LLC
7501 N. 16th Street, Suite 200
Phoenix, AZ 85020
(602) 285-9901
                                                               OR                                          CLERK OF THE
                                                                                                          SUPERIOR COURT
                                                                                                               FILED
                                                                                                           K. NORTON. DEP
        #                       SUPERIOR COURT OF THE STATE OF ARIZONA
 132012
                                                                            -1111 :
                                  IN AND FOR THE COUNTY OF MARICOPA IIISAPR 22 110
CHRISTINA M. MADSEN

                                                         •    Plaintiff / Petitioner,
      vs.
CITY OF PHOENIX; et al.
                                                                                                     NO. CV2019-006490
                                                              Defendant / Respondent.                 CERTIFICATE OF SERVICE



Tina Nemeth                                   , the undersigned certifies under penalty of perjury: That I am fully qualified pursuant •
to RCP 4 (d), 4 (e), 45 (b) and/or ARS 13-4072, to serve process in this case, and received for service the following documents in this
action:
SUMMONS & COMPLAINT, CERTIFICATE OF ARBITRATION




from                             Kraig Marton do Jaburg & Wilk, P.C.                              on            4/17/19          •
that I personally served copies of these documents on those named below in the manner and time and place shown; and except where
noted, all services were made in Maricopa County, Arizona.

NAME: CITY OF PHOENIX, do Phoenix City Clerk

DATE & TIME: 4/17/19 12:38pm
PLACE &      200 W. WASHINGTON STREET 15TH FLOOR PHOENIX, AZ 85003, which is his/her place of business.
MANNER:       By serving Connie Haesloop, Records Clerk, a person authorized to accept such service on their behalf, in
              person.



Description of the Named: Female, Age: 50's, Ht: 5' 3in., Wt: 155, Eyes: brown, Hair: brown, Ethnicity: Hisp., Other: glasses




Statement of Co is
Services     $16.00
Mileage        $24.00                                                      Affiant - Registered in
Sp. Haridl.                                                                Maricopa County
Witness
Advances
Cert. Prep     $15.00
Other
Total         $55.00
                             The above is covered by A.R.S. as amended 41.314 & 11-45 and Rules 4, 5 and 45.
EXHIBIT 10
DL Investigations & Attorney Support LLC
7501 N. 16th Street, Suite 200
Phoenix, AZ 85020                                                         ORIGINAL
                                                                                                                     Eii:( Or, INE
(602) 285-9901                                                                                                           0
                                                                                                                  SUPE-IiiE?
                                                                                                                 4.   fil cow, r
                                                                                                                     RODRIGUEZ DEP
  Inv. #                         SUPERIOR COURT OF THE STATE OF ARIZONA
                                                                                                               al3 APR
 132013                              IN AND FOR THE COUNTY OF MARICOPA                                                 25 i1111:33
CHRISTINA M. MADSEN                                                                                       JEFF FINE, CLERK

                                                              Plaintiff / Petitioner,
   vs.
CITY OF PHOENIX; et al.
                                                                                                     NO. CP2019-006490
                                                              Defendant / Respondent.                 CERTIFICATE OF SERVICE
                                                                                  - • • -•+-.




Geoffrey Roberts _ _ _ _                      , the undersigned certifies under penalty of perjury: That I am fully qualified pursuant
to RCP 4 (d), 4 (e), 45 (b) and/or ARS 13-4072, to serve process in this case, and received for service the following documents in this
action:
SUMMONS & COMPLAINT, CERTIFICATE OF ARBITRATION




from                             Kraig Marton do Jabarg & Wilk, P.C.                              on            4/17/19 _
that I personally served copies of these documents on those named below in the manner and time and place shown; and except where
noted. all services were made in Maricopa County, Arizona.

NAME; DEBORAH OSTREICHER, as an individual and in her official capacity

DATE & TIME: 4/22/19 2:50pm
PLACE &      2485 E. BUCKEYE ROAD PHOENIX, AZ 85034, which is his/her place of business.
MANNER:      In person.




4/17/19©12:15pm 2485 E. Buckeye Road, Phoenix, 85034 I was told that Deborah Ostreicher was not in at this time and that the
Phoenix City Clerk should be served for her. I called the client and updated. Description of the Named: Female, Age: 50's, Ht 5' 4in.,
Wt: 140, Eyes: brown, Hair: brown, Ethnicity: Cauc.




Statement of Costs
Services      $16.00
Mileage       $24.00
Sp. Handl.
Witness
Advances
Cert. Prep    $15.0,0
Other
Total        $55.00
                             The above is covered by A.R.S. as amended 41-314 & 11-45 and Rules 4, 5 and 45.
EXHIBIT 11
                                                                       Clerk of the Superior Court
                                                                       *** Electronically Filed ***
                                                                            M. King, Deputy
                                                                         4/19/2019 2:51:00 PM
                                                                           Filing ID 10374682



 1
 2
   Jaburg & Wilk, P.C.
 3 3200 N. Central Avenue, 20th Floor
   Phoenix, AZ 85012
 4 602.248.1000
   Kraig J. Marton, #003816
 5 kirnapjaburawik.com
   Jeffrey A. Silence, #029143
 6 ixs(filiaburgwilk.com
   Attorneys for Plaintiff
 7
 8                                  SUPERIOR COURT OF ARIZONA
 9                                       IN MARICOPA COUNTY
10
       Christina M. Madsen, an individual,           Case No. CV2019-006490
11
                        Plaintiff                    ACCEPTANCE OF SERVICE
12
       v.
13
       City of Phoenix, a municipal corporation
14     and a governmental entity; Deborah
       Ostreicher, as an individual and in her
15     official capacity; and Michael Graci, as
       an individual and in his official capacity,
16
                        Defendants.
17
18           I, Brad Schleier, state as follows:

19           1.       I am an Arizona licensed attorney.

20           2.       I currently represent Michael Graci and I have been authorized to accept

21 service on his behalf.
22        3.     On behalf of Michael Graci, I hereby accept service of Summons,

23 Complaint, and Certificate of Compulsory Arbitration.
24
25
26
     20271-20271-00002TJAKMRX3481671.1
      1        4.     My acceptance is as if Michael Graci had been personally served on the
      2 below date.
      3        5.     Counsel for Plaintiff Christina Madsen and Defendant Michael Graci have
      4 conferred and agreed that Defendant Graci shall have up to and including May 20, 2019
      5 to Answer or otherwise respond to Plaintiff's Complaint.
      6                          a
               DATED this    /       day of April, 2019.
      7
      8
•g    9
     10                                        Bradley H. Schleier
                                               SCHLEIER LAW OFFICES, P.C.
  .3 11                                        3101 N. CENTRAL AVENUE
                                               SUITE 1090
  <                                            Phoenix, Arizona 85012
•    12
<    13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
                                                     2
